Exhibit 10.1
EMPLOYMENT AGREEMENT
Michael W. Rayden
     THIS AGREEMENT is effective as of December 3, 2008 by and between Tween
Brands, Inc., a Delaware corporation (the “Company”), and Michael W. Rayden (the
“Executive”) (hereinafter collectively referred to as “the parties”).
     WHEREAS, the Executive is currently employed as the Company’s Chief
Executive Officer pursuant to that certain Agreement of Employment by and
between Executive and Company dated September 15, 2003 (the “Prior Agreement”),
and is Chairman of the Board of Directors of the Company (the “Board”); and
     WHEREAS, the Company and the Executive mutually desire that Executive
continue as the Company’s Chief Executive Officer and as a Director and Chairman
of the Board of the Company; and
     WHEREAS, the Company and Executive wish to enter into this new Agreement to
amend and restate the Prior Agreement in its entirety and to set forth their
mutual understanding as to the terms and conditions of Executive’s continued
employment by the Company.
     NOW, THEREFORE, in consideration of the foregoing and the respective
agreements of the parties contained herein, the parties hereby agree as follows:
     1. TERM. The initial term of employment under this Agreement shall be for
the period commencing on the effective date of this Agreement (the “Commencement
Date”) and ending on the fifth anniversary of the Commencement Date (the
“Initial Term”); provided, however, that upon the expiration of the fourth
anniversary of the Commencement Date and on the anniversary date of each year
thereafter (the “Renewal Date”), the term of this Agreement shall be
automatically extended for a period of one year, unless either the Company or
the Executive shall have given written notice to the other at least 90 days
prior to the Renewal Date that the term of this Agreement shall not be so
extended. Notwithstanding the above, if a Change in Control (as defined below)
of the Company occurs during the term of this Agreement, the term of this
Agreement will be extended for two (2) years from the date of the Change in
Control.
     2. EMPLOYMENT.
          (a) Position. The Executive shall be employed as the Chief Executive
Officer or such other position of greater status and responsibilities as may be
determined by the Board. If and as elected by the stockholders to the Board of
Directors of the Company and if and as elected by the Board to the position of
Chairman of the Board of Directors, the Executive agrees to so serve. The
Executive shall perform the duties, undertake the responsibilities and exercise
the authority customarily performed, undertaken and exercised by persons
employed in a similar executive capacity.

 



--------------------------------------------------------------------------------



 



          (b) Obligations. The Executive agrees (1) to devote his best efforts
and full business time and attention to the business and affairs of the Company;
(2) to exercise the highest degree of loyalty and care with respect to the
affairs of the Company; and (3) not to commit any willful or intentional act
with an objective to harm the Company’s business or reputation. The foregoing,
however, shall not preclude the Executive from serving on corporate, civic or
charitable boards or committees or managing personal investments, so long as
such activities do not interfere with the performance of the Executive’s
responsibilities hereunder.
     3. BASE SALARY. The Company agrees to pay or cause to be paid to the
Executive a minimum annual Base Salary of $1,050,000 (hereinafter referred to as
the “Base Salary”). This Base Salary will be subject to annual review and may be
increased from time to time by the Board considering factors such as the
Executive’s responsibilities, compensation of executives in other companies,
performance of the Executive and other pertinent factors. Such Base Salary shall
be payable in accordance with the Company’s customary practices applicable to
similarly situated executives of the Company.
     4. EQUITY COMPENSATION. The Company shall grant to the Executive rights to
receive shares of the Company’s common stock and options to acquire shares of
the Company’s common stock as the Board or Compensation Committee of the Board
determines.
     5. EMPLOYEE BENEFITS. The Executive shall be entitled to participate in
tax-qualified and nonqualified deferred compensation and retirement plans, group
term life insurance plans, short-term and long-term disability plans, employee
benefit plans, practices, and programs maintained by the Company and made
available to similarly situated executives generally, and as may be in effect
from time to time. Also, the Executive shall continue to participate in the
deferred compensation arrangement specified in Exhibit A to the Agreement of
Employment by and between Executive and Company dated August 23, 1999.
     6. BONUS AND LONG-TERM INCENTIVES. The Executive shall be entitled to
participate in such Company bonus and long-term incentive compensation programs
which include similarly situated executives of the Company as may exist from
time to time (the “Incentive Plans”). The Executive’s participation in such
Incentive Plans, practices and programs shall be on the same general basis and
terms as are applicable to similarly situated executives of the Company,
although bonuses, target levels and criteria may differ among such executives as
determined by the Board or Compensation Committee of the Board.
     7. OTHER BENEFITS.
          (a) Life Insurance.
               (1) During the term of the Agreement, the Company shall maintain
term life insurance coverage on the life of the Executive in the amount of
$5,000,000, the proceeds of which shall be payable to the beneficiary or
beneficiaries designated by the Executive; and

- 2 -



--------------------------------------------------------------------------------



 



               (2) During the term of this Agreement, the Company shall be
entitled to maintain a “key person” term life insurance policy on the life of
the Executive, the proceeds of which shall be payable to the Company or its
designees. The Executive agrees to undergo any reasonable physical examination
and other procedures as may be necessary to maintain such policy.
          (b) Office and Facilities. The Executive shall be provided with
appropriate offices and with such secretarial and other support facilities as
are commensurate with the Executive’s status with the Company and adequate for
the performance of the Executive’s duties hereunder.
          (c) Benefits Not in Lieu of Compensation. No benefit or perquisite
provided to the Executive in this Section 7 shall be deemed to be in lieu of
Base Salary, bonus or other compensation.
     8. EXPENSES. Subject to applicable Company policies, the Executive shall be
entitled to receive prompt reimbursement of all expenses reasonably incurred by
the Executive in connection with the performance of the Executive’s duties
hereunder or for promoting, pursuing or otherwise furthering the business or
interests of the Company including, without limitation, travel, automobile, and
meal and entertainment expenses.
     9. VACATION. The Executive shall be entitled to four weeks of annual
vacation or, if greater, in accordance with the policies as periodically
established by the Board for similarly situated executives of the Company.
     10. DEFINITIONS, TERMS AND CONDITIONS. The Executive’s employment hereunder
is subject to the following terms:
          (a) Cause. “Cause” means that the Executive:
               (1) was grossly negligent in the performance of the Executive’s
duties with the Company (other than a failure resulting from the Executive’s
incapacity due to physical or mental illness) causing material harm to the
Company; or
               (2) has pled “guilty” or “no contest” to or has been convicted of
an act which is defined as a felony under federal or state law; or
               (3) engaged in intentional misconduct or fraud which caused, or
could reasonably be expected to cause, material harm to the Company’s business
or its reputation; or
               (4) committed a material breach of this Agreement (including a
violation of the noncompete and nondisclosure provisions) which is materially
and demonstrably injurious to the Company.
     For purposes of this paragraph, no act, or failure to act, on the
Executive’s part shall be considered “intentional” unless done, or omitted to be
done, by the Executive not in the best

- 3 -



--------------------------------------------------------------------------------



 



interest of the Company. Notwithstanding the foregoing, the Executive shall not
be deemed to have been terminated for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds (2/3) of the entire authorized
membership of the Board at a meeting of the Board called and held for the
purpose (after reasonable notice and an opportunity for the Executive, together
with counsel, to be heard before the Board), finding that in the good faith
opinion of the Board the Executive was guilty of conduct set forth above in
clauses (1), (2), (3) or (4) of the first sentence of this paragraph and
specifying the particulars thereof in detail.
          (b) Change in Control. “Change in Control” means a Change in Control
as defined in the Executive’s Executive Agreement.
          (c) Disability. “Disability” means “Total Disability” as defined in
the Tween Brands Long-term Disability Plan (effective August 1, 2007) (the
“Disability Plan”), or any amended or successor plan.
          (d) Disability Date. “Disability Date” means the date the Executive’s
Disability began.
          (e) Executive Agreement. “Executive Agreement” means the Executive
Agreement between the Company and the Executive as of even date with this
Employment Agreement, as well as any such amended, successor, or substituted
agreement.
          (f) Good Reason. “Good Reason” means:
               (1) a significant reduction in the Executive’s positions, duties,
authority, responsibilities and reporting requirements as set forth in Section 2
hereof, including the Executive’s position as Chief Executive Officer and, if
then so serving, as a Director of the Company and as Chairman of the Board of
Directors of the Company;
               (2) a reduction in or a material delay in payment of the
Executive’s Base Salary required to be provided in accordance with the
provisions of this Agreement;
               (3) the Company, the Board or any person controlling the Company
relocates the Executive to a location in excess of fifty (50) miles from the
location where the Executive is currently based;
               (4) the failure of the Company to abide by this Agreement or to
obtain a satisfactory agreement from any successor to the Company to assume and
agree to perform this Agreement, as contemplated in Section 15 of this Agreement
where such failures would constitute a material breach of this Agreement; or
               (5) the failure of the Company to obtain the assumption in
writing of its obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company within fifteen (15) days after a
merger, consolidation, sale or similar transaction.

- 4 -



--------------------------------------------------------------------------------



 



     Notwithstanding the above, Good Reason shall not include (A) acts not taken
in bad faith in which (i) the Executive has provided written notice to the
Company identifying in reasonable detail the act or acts constituting Good
Reason (a “Preliminary Notice of Good Reason”) and (ii) are cured by the Company
in all respects not later than 30 days from the date of receipt by the Company
of the Preliminary Notice of Good Reason or (B) acts taken by the Company by
reason of the Executive’s physical or mental infirmity which impairs the
Executive’s ability to substantially perform the duties under this Agreement. A
Preliminary Notice of Good Reason shall not, by itself, constitute a Notice of
Termination.
          (g) Notice of Termination. “Notice of Termination” means a written
notice indicating the specific termination provision in this Agreement relied
upon and setting forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the employment under the provision so
indicated. Except for a termination of employment for Cause or Disability, any
termination by the Company or by the Executive with Good Reason shall be
communicated by a Notice of Termination to the other party 30 days prior to the
Termination Date. Any voluntary termination by the Executive without Good Reason
shall be communicated by a Notice of Termination 90 days prior to the
Termination Date. However, the Company may elect to pay the Executive 30 or
90 days of Base Salary in lieu of 30 or 90 days written notice. If the Company
notifies the Executive that it will pay the Executive in lieu of 30 or 90 days
written notice, the Company may deny the Executive further access to the
Company’s offices subject to the Executive’s right to recover any personal
effects at an agreed upon time. For purposes of this Agreement, no such
purported termination of employment shall be effective without a Notice of
Termination.
          (h) Pro-Rated Bonus Amount. “Pro-Rated Bonus Amount” means any accrued
but unpaid bonus for a completed bonus period, plus a pro-rated portion of the
Executive’s semi-annual bonus calculated as of the Termination Date. The portion
of the semi-annual bonus payable shall be the amount of semi-annual bonus
payable to the Executive with respect to the bonus period in which the
Termination Date occurs, based on the actual financial performance of the
Company for such bonus period, pro-rated by multiplying such amount by a
fraction, the numerator of which is the number of days during the bonus period
which occur prior to the Termination Date, and the denominator of which is
1821/2.
          (i) Retirement. “Retirement” means the voluntary resigning of
employment by the Executive for the purpose of retiring which resignation occurs
after the last day in the month in which the Executive turns age 65.
          (j) Termination Date. “Termination Date” means in the case of the
Executive’s death, the date of death, or in all other cases, the date on which
the Executive incurs a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h).

- 5 -



--------------------------------------------------------------------------------



 



  11.   TERMINATION OF EMPLOYMENT; COMPENSATION UPON TERMINATION.

          (a) Termination by Company with Cause, or by Executive Without Good
Reason. The Company shall be entitled to immediately terminate the Executive’s
employment for “Cause” after giving a Notice of Termination. Such Notice of
Termination shall state in detail the particular act or acts or failure or
failure to act that constitute the grounds on which the proposed termination for
Cause is based. The Executive may voluntarily terminate employment without Good
Reason after giving a Notice of Termination. If during the term of this
Agreement (including any extensions thereof), the Executive’s employment is
terminated by the Company for Cause, or if the Executive terminates employment
without Good Reason, the Company’s sole obligation hereunder shall be to pay or
reimburse the Executive (or facilitate a tax qualified rollover of) the
following amounts:
               (1) the Executive’s accrued Base Salary and accrued vacation not
paid as of the Termination Date;
               (2) the Executive’s vested benefits as of the Termination Date
pursuant to the Company’s benefit, retirement, incentive and other plans;
               (3) any and all monies advanced to or expenses incurred by the
Executive pursuant to Section 8 through the Termination Date; and
               (4) the premiums provided for in Section 7(a)(1) through the end
of the calendar year in which the Executive’s termination occurs. The
Executive’s entitlement to any other benefits shall be determined in accordance
with the Company’s employee benefit plans then in effect.
          (b) Termination by Company Without Cause, or by Executive for Good
Reason. The Company may terminate the Executive without Cause after giving a
Notice of Termination. The Executive may terminate employment hereunder for Good
Reason by delivering to the Company (1) a Preliminary Notice of Good Reason (as
defined above), and (2) not earlier than 30 days from the delivery of such
Preliminary Notice of Good Reason, a Notice of Termination. If the Executive’s
employment is terminated by the Company other than for Cause or by the Executive
for Good Reason, the Company’s sole obligation hereunder shall be to pay or
reimburse the Executive (or facilitate a tax qualified rollover of) the
following amounts:
               (1) the Executive’s accrued Base Salary and accrued vacation not
paid as of the Termination Date;
               (2) the Executive’s Pro-Rated Bonus Amount;
               (3) the Executive’s vested benefits as of the Termination Date
pursuant to the Company’s benefit, retirement, incentive and other plans;

- 6 -



--------------------------------------------------------------------------------



 



               (4) a lump sum amount equal to two times the sum of (i) the
Executive’s Base Salary and (ii) the greater of the Executive’s (a) annual par
target (100%) bonus opportunity in the year of termination or (b) the actual
annual bonus earned by the Executive in the year prior to the year of
termination;
               (5) any and all monies advanced to the Company by the Executive
or expenses incurred by the Executive pursuant to Section 8 through the
Termination Date;
               (6) the Company shall maintain in full force and effect for the
continued benefit of the Executive, for a two-year (2-year) period after the
Termination Date, all medical coverage, programs or arrangements in which the
Executive was entitled to participate immediately prior to the Termination Date,
provided that the Executive’s continued participation is possible under the
general terms and provisions of such medical plans and programs. In the event
that the Executive’s participation in any such plan or program is barred, the
Company shall arrange to provide the Executive, on an after-tax basis, with
benefits substantially similar to those which the Executive was otherwise
entitled to receive under such plans and programs for such two-year (2-year)
period. Any benefits or payments to be provided under this paragraph after
completion of the time period described in Treasury
Regulation Section 1.409A-1(b)(9)(v)(B) shall be subject to the following
conditions: (i) the benefits or payments provided during any taxable year of the
Executive may not affect the benefits or payments to be provided to the
Executive in any other taxable year; (ii) reimbursement of any eligible expense
must be made on or before the last day of the Executive’s taxable year following
the taxable year in which the expense was incurred; and (iii) the right to such
benefits or payments is not subject to liquidation or exchange for another
benefit or payment;
               (7) the Company shall accelerate the vesting, by twenty-four
(24) additional months, of all unvested stock options, restricted stock, stock
appreciation rights, deferred compensation, and similar plan benefits and all
such benefits shall thereafter be treated as vested benefits pursuant to the
respective benefit plan; provided, however, that notwithstanding the foregoing,
the acceleration of vesting under this provision shall not apply to any stock
options, restricted stock, stock appreciation rights, deferred compensation, and
similar plan benefits where such options, stock, rights, compensation or similar
plan benefits were by the terms of grant thereof or their respective benefit
plans subject to one time cliff vesting two or more years from the grant or
issuance thereof;
               (8) the premiums provided for in Section 7(a)(1) hereof through
the end of the calendar year in which such termination occurs; and
               (9) fees and expenses for outplacement services and related
travel costs up to a maximum amount of thirty thousand dollars ($30,000).
          (c) Termination Upon Disability. The Company shall be entitled to
terminate the Executive’s employment after having established the Executive’s
Disability and given a Notice of Termination which shall indicate the Disability
Date. If the Executive’s employment is terminated by the Company by reason of
the Executive’s Disability, the Company’s sole

- 7 -



--------------------------------------------------------------------------------



 



obligation hereunder shall be to pay or reimburse the Executive (or facilitate a
tax qualified rollover of) the following amounts:
               (1) the Executive’s accrued Base Salary and accrued vacation not
paid as of the Termination Date;
               (2) the Executive’s Pro-Rated Bonus Amount;
               (3) the Executive’s vested benefits as of the Termination Date
pursuant to the Company’s benefit, retirement, incentive and other plans;
               (4) any and all monies advanced to or expenses incurred by the
Executive pursuant to Section 8 through the Termination Date;
               (5) one hundred percent (100%) of the Base Salary for the first
12 months following the Termination Date and 80% of the Base Salary for the
second 12 months following the Termination Date. Notwithstanding the foregoing,
if such amount exceeds two times the annual compensation limitation prescribed
by Section 401(a)(17) of the Internal Revenue Code of 1986 (the “Involuntary
Termination Limit”), and the payment of such amount would subject the Executive
to additional tax and interest payments under Section 409A of the Internal
Revenue Code of 1986, as amended, and any guidance promulgated thereunder (“Code
Section 409A”), then the Company will pay this obligation in two payment
streams. The first payment stream will equal the Involuntary Termination Limit,
and the Company will pay this amount over a 6-month period beginning as soon as
practicable after the Termination Date. The amount of the second payment stream
will equal the amount in excess of the Involuntary Termination Limit. The
Company will pay this amount beginning as soon as practicable after the date
that is six months after the Termination Date. Additionally, the Company will
pay the Executive 60% of the Base Salary for the third 12 months following the
Termination Date. Provided, however, that such Base Salary payments shall be
reduced by the amount of any benefits the Executive receives by reason of the
Executive’s Disability under the Company’s relevant disability plan or plans, if
any;
               (6) if the Executive is disabled beyond 36 months from the
Disability Date, the Company shall continue to pay the Executive 60% of Base
Salary up to a maximum of two hundred fifty thousand dollars ($250,000) per year
for the period of the Executive’s Disability, provided, however, that such
payments shall be reduced by the amount of any benefits the Executive receives
by reason of the Executive’s Disability under the Company’s relevant disability
plan or plans;
               (7) the premiums provided for in Section 7(a)(1) hereof through
the end of the calendar year in which such Disability terminates; and
               (8) during the period the Executive is receiving salary
continuation pursuant to this Section 11(c), the Company shall, at its expense,
provide to the Executive and the Executive’s beneficiaries medical and dental
benefits substantially similar in the aggregate to

- 8 -



--------------------------------------------------------------------------------



 



those provided to the Executive immediately prior to the Executive’s Disability.
Any benefits or payments to be provided under this paragraph after completion of
the time period described in Treasury Regulation Section 1.409A-1(b)(9)(v)(B)
shall be subject to the following conditions: (i) the benefits or payments
provided during any taxable year of the Executive may not affect the benefits or
payments to be provided to the Executive in any other taxable year;
(ii) reimbursement of any eligible expense must be made on or before the last
day of the Executive’s taxable year following the taxable year in which the
expense was incurred; and (iii) the right to such benefits or payments is not
subject to liquidation or exchange for another benefit or payment.
               Notwithstanding the above, the salary continuation payments will
cease at the earlier of (a) the Disability ceasing to exist or (b) Retirement.
          (d) Termination Upon Death. If the Executive’s employment is
terminated by reason of Executive’s death, the Company’s sole obligation
hereunder shall be to pay or reimburse (or facilitate a tax qualified rollover
of) to the Executive’s spouse, assignee, estate, or designated beneficiary, as
the case may be, the following amounts:
               (1) the Executive’s accrued Base Salary and vacation not paid as
of the Termination Date;
               (2) the Executive’s Pro-Rated Bonus Amount;
               (3) the Executive’s vested benefits as of the Termination Date
pursuant to the Company’s benefit, retirement, incentive and other plans; and
               (4) any and all monies advanced to or expenses incurred by the
Executive pursuant to Section 8 through the Termination Date.
          (e) Retirement. If the Executive’s employment is terminated as a
result of Retirement, the Company’s sole obligation hereunder shall be to pay or
reimburse the Executive (or facilitate a tax qualified rollover of) the
following amounts:
               (1) the Executive’s accrued Base Salary and accrued vacation not
paid as of the Termination Date;
               (2) the Executive’s Pro-Rated Bonus Amount;
               (3) the Executive’s vested benefits as of the Termination Date
pursuant to the Company’s benefit, retirement, incentive and other plans; and
               (4) any and all monies advanced to or expenses incurred by the
Executive pursuant to Section 8 through the Termination Date.
          (f) Termination Upon Change in Control. In the event of a Change in
Control and subsequent termination of Executive’s employment without Cause by
the Company, or any

- 9 -



--------------------------------------------------------------------------------



 



successor, or with Good Reason by the Executive, the Executive shall be solely
entitled to the benefits described in the Executive Agreement and shall not be
entitled to any benefits under this Agreement.
          (g) Restricted Stock, Stock Options. Except as provided in
Section 11(b)(7), for purposes of this Agreement, restricted stock and stock
options shall vest and be exercisable according to the terms of the applicable
plan.
          (h) No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise and no payment hereunder shall be offset or
reduced by the amount of any compensation or benefits provided to the Executive
in any subsequent employment.
          (i) Payment Date. Except as otherwise provided, all amounts to be paid
by the Company under this Section 11 shall be paid by the Company within 30 days
of the Termination Date.
          (j) Executive Advances. Upon the termination of the Executive’s
employment pursuant to Sections 11(a), (b), (c), (d), or (e) hereunder, the
Executive agrees that all monies that are advanced to the Executive prior to
such termination shall be repaid to the Company or the Company shall be entitled
to offset such amount against any payments to the Executive as provided for in
this Agreement.
          (k) Section 409A Compliance. The Executive and the Company desire to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and any guidance promulgated thereunder. Therefore, notwithstanding any
provision of this agreement to the contrary, if the Company determines that the
Executive is a “specified employee” as defined in Section 409A of the Code, the
Executive shall not be entitled to any payments under Sections 11(b) or 11(c) of
this Agreement after the Termination Date that otherwise would cause the
Executive to incur any additional tax or interest under Section 409A of the Code
until the earlier of (i) the date that is six months after the Termination Date,
or (ii) the date of the Executive’s death. If any provision of this Agreement or
award of compensation under this Agreement would cause the Executive to incur
such additional tax or interest under Section 409A of the Code, the Company
shall, after consulting with the Executive and receiving the Executive’s
approval (which shall not be unreasonably withheld), reform such provision in
such a manner as shall not cause the Executive to incur any such tax or
interest.
     12. EXECUTIVE COVENANTS.
          (a) Unauthorized Disclosure, Nondisparagement. The Executive shall
not, during the term of this Agreement and thereafter, make any disparaging
comments which may be harmful to the Company’s reputation or any Unauthorized
Disclosure. For purposes of this Agreement, “Unauthorized Disclosure” shall mean
disclosure by the Executive without the prior written consent of the Board to
any person other than a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of duties as an

- 10 -



--------------------------------------------------------------------------------



 



executive of the Company or as may be legally required, of any information
relating to the business or prospects of the Company (including, but not limited
to, any confidential information with respect to any of the Company’s customers,
products, methods of distribution, strategies, business and marketing plans and
business policies and practices); provided, however, that such term shall not
include the use or disclosure by the Executive, without consent, of any
information known generally to the public (other than as a result of disclosure
by the Executive in violation of this Section 12(a)). This confidentiality
covenant has no temporal, geographical or territorial restriction.
          (b) Non-Competition. During the Non-Competition Period defined below,
the Executive shall not, directly or indirectly, without the prior written
consent of the Board, own, manage, operate, join, control, be employed by,
consult with or participate in the ownership, management, operation or control
of, or be connected with (as a stockholder, partner, or otherwise), any
business, individual, partner, firm, corporation, or other entity that competes
or plans to compete, directly or indirectly, with the Company, its products, or
any division, subsidiary or affiliate of the Company; provided, however, that
the “beneficial ownership” by the Executive after termination of employment with
the Company, either individually or as a member of a “group,” as such terms are
used in Rule 13d of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of not more than two
percent (2%) of the voting stock of any publicly held corporation, shall not be
a violation of Section 12 of this Agreement.
     The “Non-Competition Period” means the period the Executive is employed by
the Company plus two (2) years from the Termination Date if the Executive’s
employment is terminated (i) by the Company for any reason, (ii) by the
Executive for any reason, or (iii) by reason of either the Company’s or the
Executive’s decision not to extend the term of this Agreement as contemplated by
Section 1 hereof. Notwithstanding anything in this Agreement or the Executive
Agreement to the contrary, the Non-Competition Period shall terminate after a
Change in Control, upon a termination without Cause by the Company or by the
Executive for Good Reason.
          (c) Non-Solicitation. During the No-Raid Period defined below, the
Executive shall not, either directly or indirectly, alone or in conjunction with
another party, attempt to recruit or hire, interfere with or harm, or attempt to
interfere with or harm, the relationship of the Company, its subsidiaries and/or
affiliates, with any person who at any time was an employee, customer or
supplier of the Company, its subsidiaries and/or affiliates or otherwise had a
business relationship with the Company, its subsidiaries and/or affiliates.
     The “No-Raid Period” means the period the Executive is employed by the
Company plus two (2) years from the Termination Date if the Executive’s
employment is terminated (i) by the Company for any reason, (ii) by the
Executive for any reason, or (iii) by reason of either the Company’s or the
Executive’s decision not to extend the term of this Agreement as contemplated by
Section 1 hereof.
          (d) Delivery of Documents Upon Termination. The Executive shall
deliver to the Company or its designee at the termination of the Executive’s
employment all correspondence,

- 11 -



--------------------------------------------------------------------------------



 



memoranda, notes, records, drawings, sketches, plans, customer lists, product
compositions, and other documents and all copies thereof, made, composed or
received by the Executive, solely or jointly with others, that are in the
Executive’s possession, custody, or control at termination and that are related
in any manner to the past, present, or anticipated business of the Company, its
subsidiaries and/or affiliates. In this regard, the Executive hereby grants and
conveys to the Company all right, title and interest in and to, including
without limitation, the right to possess, print, copy, and sell or otherwise
dispose of, any reports, records, papers, summaries, photographs, drawings or
other documents, and writings, and copies, abstracts or summaries thereof, that
may be prepared by the Executive or under the Executive’s direction or that may
come into the Executive’s possession in any way during the term of the
Executive’s employment with the Company that relate in any manner to the past,
present or anticipated business of the Company, its subsidiaries and/or
affiliates.
          (e) Intellectual Property. The Executive shall hold in trust for the
benefit of the Company, and shall disclose promptly and fully to the Company in
writing, and hereby assigns, and binds the Executive’s heirs, executors, and
administrators to assign, to the Company any and all inventions, discoveries,
ideas, concepts, improvements, copyrightable works, and other developments (the
“Developments”) conceived, made, discovered or developed by the Executive,
solely or jointly with others, during the term of the Executive’s employment by
the Company, whether during or outside of usual working hours and whether on the
Company’s premises or not, that relate in any manner to the past, present or
anticipated business of the Company, its subsidiaries and/or affiliates. All
works of authorship created by the Executive, solely or jointly with others,
shall be considered works made for hire under the Copyright Act of 1976, as
amended, and shall be owned entirely by the Company. Any and all such
Developments shall be the sole and exclusive property of the Company, whether
patentable, copyrightable, or neither, and the Executive shall assist and fully
cooperate in every way, at the Company’s expense, in securing, maintaining, and
enforcing, for the benefit of the Company or its designee, patents, copyrights
or other types of proprietary or intellectual property protection for such
Developments in any and all countries. Within one (1) year following the end of
the term of this Agreement and without limiting the generality of the foregoing,
any Development of the Executive relating to any subject matter on which the
Executive worked or was informed during the Executive’s employment by the
Company shall be conclusively presumed to have been conceived and made prior to
the termination of the Executive’s employment (unless the Executive clearly
proves that such Development was conceived and made following the termination of
the Executive’s employment), and shall accordingly belong and be assigned to the
Company and shall be subject to this Agreement.
          (f) Remedies. The Executive agrees that any breach of the terms of
this Section 12 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all persons and/or entities acting for and/or with the
Executive, without having to prove damages, and to all costs and expenses,
including reasonable attorneys’ fees and costs, in addition to any other
remedies to which the Company may be entitled at law or in

- 12 -



--------------------------------------------------------------------------------



 



equity. The terms of this paragraph shall not prevent the Company from pursuing
any other available remedies for any breach or threatened breach hereof,
including but not limited to the recovery of damages from the Executive. The
Executive and the Company further agree that the provisions of the covenants not
to compete and solicit are reasonable and that the Company would not have
entered into this Agreement but for the inclusion of such covenants herein.
Should a court determine, however, that any provision of the covenants is
unreasonable, either in period of time, geographical area, or otherwise, the
parties hereto agree that the covenant should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable.
     The provisions of this Section 12 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 12; provided, however, that this paragraph shall not,
in and of itself, preclude the Executive from defending against the
enforceability of the covenants and agreements of this Section 12.
     13. ADJUSTMENT TO PAYMENTS.
          (a) Gross-Up Payment. In the event it shall be determined that any
payment or distribution of any type to or for the benefit of the Executive, by
the Company, any of its affiliates, any person who acquires ownership or
effective control of the Company or ownership of a substantial portion of the
Company’s assets within the meaning of Section 280G of the Code, and the
regulations thereunder or any affiliate of such person, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Total Payments (not including
any Gross-Up Payment). The Company will pay the Gross-Up Payment to the
Executive after it determines that the severance payment is subject to the
excise tax under Section 4999 of the Code, but in no event later than
December 31 of the year after the year in which the Executive remits such excise
tax.
          (b) All determinations as to whether any of the Total Payments are
“parachute payments” (within the meaning of Section 280G of the Code), whether a
Gross-Up Payment is required, the amount of such Gross-Up Payment and any
amounts relevant to the last sentence of Subsection 13(a), shall be made by an
independent accounting firm selected by the Company from among the largest five
accounting firms in the United States (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations regarding the amount of any Gross-Up Payment
and any other relevant matter, both to the Company and the Executive within
30 days of the Termination Date, if

- 13 -



--------------------------------------------------------------------------------



 



applicable, or such earlier time as is requested by the Company or the Executive
(if the Executive reasonably believes that any of the Total Payments may be
subject to the Excise Tax). Any determination by the Accounting Firm shall be
binding upon the Company and the Executive. As a result of uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that the Company should have
made Gross-Up Payments (“Underpayment”), or that Gross-Up Payments will have
been made by the Company which should not have been made (“Overpayments”). In
either such event, the Accounting Firm shall determine the amount of the
Underpayment or Overpayment that has occurred. In the case of an Underpayment,
the amount of such Underpayment shall be promptly paid by the Company to or for
the benefit of the Executive. In the case of an Overpayment, the Executive
shall, at the direction and expense of the Company, take such steps as are
reasonably necessary (including the filing of returns and claims for refund),
follow reasonable instructions from, and procedures established by, the Company,
and otherwise reasonably cooperate with the Company to correct such Overpayment.
     14. EXECUTIVE REPRESENTATION. The Executive expressly represents and
warrants to the Company that the Executive is not a party to any contract or
agreement and is not otherwise obligated in any way, and is not subject to any
rules or regulations, whether governmentally imposed or otherwise, which will or
may restrict in any way the Executive’s ability to fully perform the Executive’s
duties and responsibilities under this Agreement.
     15. SUCCESSORS AND ASSIGNS.
          (a) This Agreement shall be binding upon and shall inure to the
benefit of the Company, its successors and assigns, and the Company shall
require any successor or assign to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. The
term “the Company” as used herein shall include any such successors and assigns
to the Company’s business and/or assets. The term “successors and assigns” as
used herein shall mean a corporation or other entity acquiring or otherwise
succeeding to, directly or indirectly, all or substantially all the assets and
business of the Company (including this Agreement) whether by operation of law
or otherwise.
          (b) Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by the Executive, the Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal personal representative.
     16. ARBITRATION. Except with respect to the remedies set forth in
Section 12(f), as a method for resolving any dispute arising out of this
Agreement, the Executive, in the Executive’s sole discretion, may select binding
arbitration in accordance with this Section. Except as provided otherwise in
this Section, arbitration pursuant to this Section shall be governed by the
Commercial Arbitration Rules of the American Arbitration Association. If the
Executive wishes to arbitrate an issue under this Section 16, the Executive
shall deliver written notice to the Company, including a description of the
issue to be arbitrated. Within fifteen (15) days after the

- 14 -



--------------------------------------------------------------------------------



 



Executive demands arbitration, the Company and the Executive shall each appoint
an arbitrator. Within fifteen (15) additional days, these two arbitrators shall
appoint the third arbitrator by mutual agreement; if they fail to agree within
this fifteen (15) day period, then the third arbitrator shall be selected
promptly pursuant to the rules of the American Arbitration Association for
Commercial Arbitration. The arbitration panel shall hold a hearing in Columbus,
Ohio, within 90 days after the appointment of the third arbitrator. The fees and
expenses of the arbitrators, and any American Arbitration Association fees,
shall be paid by the Company. Both the Company and the Executive may be
represented by counsel and may present testimony and other evidence at the
hearing. Within 90 days after commencement of the hearing, the arbitration panel
will issue a written decision; the majority vote of two of the three arbitrators
shall control. The majority decision of the arbitrators shall be binding on the
parties, and the parties may not pursue other available legal remedies if the
parties are not satisfied with the majority decision of the arbitrator. The
Executive shall be entitled to seek specific performance of the Executive’s
rights under this Agreement during the pendency of any dispute or controversy
arising under or in connection with this Agreement.
     17. NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duty given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:
     TO THE EXECUTIVE:
Michael W. Rayden
5014 Kitzmiller Road
New Albany, Ohio 43054
     TO THE COMPANY
Tween Brands, Inc.
8323 Walton Parkway
New Albany, Ohio 43054
Attn: Michael C. Keane, Senior Vice President — Human Resources
     18. SETTLEMENT OF CLAIMS. Except as otherwise provided, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company may have against the Executive or others.
     19. MISCELLANEOUS. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or

- 15 -



--------------------------------------------------------------------------------



 



conditions at the same or at any prior or subsequent time. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.
     20. GOVERNING LAW; JURISDICTION. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Ohio without
giving effect to conflict of law principles thereof. The parties hereby consent
to the exclusive jurisdiction of the state courts of the State of Ohio and venue
in Franklin County, Ohio.
     21. SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     22. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements, if any, understandings and arrangements, oral
or written, between the parties hereto with respect to the subject matter
hereof.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duty authorized officer and the Executive has executed this Agreement as of
the day and year first above written.

                  TWEEN BRANDS, INC.    
 
           
 
  By:
Name:   /s/ Michael C. Keane
 
Michael C. Keane    
 
  Title:   Senior Vice President — Human Resources    
 
                EXECUTIVE    
 
                /s/ Michael W. Rayden                   Michael W. Rayden    

- 16 -